RIVES, Judge,
with whom
McLAUTHLIN, Judge joins, concurring.
While I agree that the military judge incorrectly decided that the accused was denied a speedy trial, I write separately to express disagreement with one aspect of the lead opinion.
It is clear that the military judge erred as a matter of law by the manner in which he purported to abate the proceedings. Even though the government had never indicated it would refuse to comply with a judicial order to hire the expert, the judge nonetheless “abated” the proceedings at the same time he granted the defense request for the expert. This premature action does not comport with the requirements of R.C.M. 703(d).
*513Had the proper abatement procedures been followed, I would find the government accountable for the entire period between the issuance of an order and the time of compliance with it. See R.C.M. 703(d); 707(a)(1). However, since the “abatement order” here was improper and ineffectual, I find no reason to accord any special status to that period of time.
Throughout a post-preferral period of 273 days, the trial defense team maneuvered toward two principal goals: (1) to have independent civilian laboratories perform scientific tests; and (2) to receive government funding for a civilian consultant/expert witness. During telephone conferences, through briefs, and at pretrial hearings, the defense focused on their need for exculpatory evidence, evincing an utter lack of concern over the concomitant delay. Indeed, at one point, the defense argued that even six months of delay for testing “seems a small price to pay when Sgt Lamer faces a lifetime behind bars.”
In the analysis of this appeal, it is significant that at the same hearing in which the military judge ordered the expert to be appointed, he also ordered testing to be performed. The defense was the moving party for both orders, and the government opposed both. Accepting for the sake of argument that the government was accountable for the delay involved in appointing the expert, the defense remained responsible for the period required for the testing. Since those times ran concurrently, the novel issue presented here is how to apportion (for speedy trial purposes) responsibility for that period of time.
The laboratory tests were conducted by a civilian firm chosen by the defense. The government did not control any aspect of the testing, including the speed at which the tests were performed. The period of time required for appointing the expert and the period required for testing were totally independent of each other. The expert was provided before the testing issue was finally resolved, and the delay in appointing the expert did not impact the delay for testing in any way.
The issue in this case is similar to the situation presented in United States v. Bragg, 30 M.J. 1147 (A.F.C.M.R.1990). In that case, the accused had been placed in pretrial confinement by civilian authorities for both civil and military offenses. Although he served a total of more than 120 days of pretrial restraint, this court determined that his speedy trial rights were not violated when he had been held by the civilians for the separate civil and military offenses. The independent yet concurrent basis for the pretrial restraint relieved the government of accountability for that period of time.
In evaluating the period of delay caused by independent reasons that occurred simultaneously, it would not be appropriate in this case to run the speedy trial clock as though the government alone were responsible. Rather, the period required for testing should be excluded from the time accountable to the government. The delay for testing was ordered over the objection of the government, at the specific and repeated requests of the defense, and with the full knowledge that the trial would be delayed for an extended period of time. It would be wrong now to hold the government accountable for the period of delay that was caused by the defense. See R.C.M. 707(c)(3). Throughout the 95 day delay in appointing the expert, the defense never raised the speedy trial issue, nor did they demand the expert be appointed immediately.
Even if the expert in this case had been appointed on the very day the judge announced his order, the trial would not likely have proceeded any more quickly. Notwithstanding the period of government delay, the defense delay would have lasted for the same period of time. Accordingly, I disagree with the lead opinion in its determination that some portion of the period from 7 December through 11 March is attributable to the government; I find the defense to be responsible for that entire period of time. I agree with the ultimate decision reached in the lead opinion: the accused was not denied a speedy trial.